DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peshlov et al., US2020/0193589 A1, and further in view of Redden et al., US2018/0121726 A1.
Regarding claim 1, Peshlov teaches A method for processing images of an agricultural field, the agricultural field having a plurality of plots (abstract; A computer-implemented method for generating an improved map of field anomalies using digital images and machine learning models.), the method comprising: receiving, with at least one processor, a plurality of input images that capture respective portions of the agricultural field in an overlapping manner, each input image in the plurality of images 
Peshlov fails to teach the following recited limitations.  However, Redden teaches calculating, with the at least one processor, an object space center point in the object space for each plot in the plurality of plots based on a layout of the plurality of plots in the agricultural field (par. 0052; this information and other field characteristic data 110 can be used to identify, refine (i.e., involves calculating), or discount the weight of candidate gaps in the aggregated field data based on the location of a candidate gap relative to an expected gap location, and can also determined heuristically using various 

Regarding claim 2, Peshlov and Redden teach all the limitations in claim 1.  Peshlov further teaches determine, with the at least one processor, at least one phenotype of vegetation planted in each respective plot in plurality of plots based on the plurality of output images (par. 0052; field data 106 include (a) identification data having crop identifier that may be used to identify farm land such as crop phenology.).

Regarding claim 3, Peshlov and Redden teach all the limitations in claim 1.  Peshlov further teaches detecting, with the at least one processor, the plurality of key points in a respective image space of each respective input image in the plurality of input images; identifying, with the at least one processor, sets of identical key points of the plurality of key points in respective sets overlapping input images in the plurality of input 

Regarding claim 4, Peshlov and Redden teach all the limitations in claim 3.  Peshlov further teaches the calculating the object space positions of the plurality of key points and the object space camera poses for the plurality of input images further comprising, prior to detecting the plurality of key points: converting, with the at least one processor, the plurality of input images into a plurality of single-band input images (par. 0127).

Regarding claim 5, Peshlov and Redden teach all the limitations in claim 4.  Redden further teaches wherein the plurality of single-band input images is one of (i) a plurality of grayscale images and (ii) a plurality of greenness images (par. 0071; The heat map may include an indication of individual images, individual plants, and/or raw data (e.g., greenness, plant height, etc.).). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Peshlov’s teachings with Redden’s teachings in order to resolve any significant measurement and comparison error in the aggregate across a field (Redden, par. 0001).

Regarding claim 6, Peshlov and Redden teach all the limitations in claim 3.  Peshlov further teaches the calculating the object space positions of the plurality of key 

Regarding claim 7, Peshlov and Redden teach all the limitations in claim 3.  Peshlov further teaches the calculating the object space positions of the plurality of key points and the object space camera poses for the plurality of input images further comprising: calculating, with the at least one processor, the object space camera pose for each input image in the plurality of input images based on the respective position of the camera at the time the respective input image was captured (par. 0073); and calculating, with the at least one processor, the object space positions of each set of identical key points based on the object space camera poses of the respective set of overlapping input images (par. 0073).

Regarding claim 8, Peshlov and Redden teach all the limitations in claim 7.  Redden further teaches the calculating the object space positions of the plurality of key points and the object space camera poses for the plurality of input images further comprising: refining, with the at least one processor, values of the object space positions of the plurality of key points and values of the object space camera poses for the plurality of input images using a bundle adjustment procedure that minimizes reprojection error (par. 0016). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Peshlov’s teachings with 

Regarding claim 9, Peshlov and Redden teach all the limitations in claim 1.  Peshlov further teaches the calculating the object space center points for the plurality of plots further comprising: determining, with the at least one processor, a plane that best fits the object space positions of the plurality of key points (par. 0080); and calculating, with the at least one processor, the object space center point for each plot in the plurality of plots in the object space such that the respective object space center point lies on the plane (par. 0073).

Regarding claim 10, Peshlov and Redden teach all the limitations in claim 1.  Peshlov further teaches the calculating the object space center points for the plurality of plots further comprising: receiving, with the at least one processor, a position of each corner of the layout of the plurality of plots in the agricultural field (par. 0139); and calculating, with the at least one processor, the object space center point for each plot in the plurality of plots based on the position of each corner of the layout of the plurality of plots in the agricultural field (par. 0140).

Regarding claim 11, Peshlov and Redden teach all the limitations in claim 10.  Peshlov further teaches the calculating the object space center points for the plurality of plots further comprising: calculating, with the at least one processor, the object space center point for each plot in the plurality of plots that is arranged at one of the corners of 

Regarding claim 12, Peshlov and Redden teach all the limitations in claim 11.  Peshlov further teaches the updating the object space center point for each plot in the plurality of plots that is arranged at one of the corners further comprising: displaying, on a display device, for each plot in the plurality of plots that is arranged at one of the corners, a respective input image of the plurality of input images that includes the respective plot (par. 0065); receiving, with a user interface, for each plot in the plurality of plots that is arranged at one of the corners, a user input of the user inputs that indicates a respective position in a respective image space of the respective input image the respective plot is located (par. 0065); and updating, with the at least one processor, for each plot in the plurality of plots that is arranged at one of the corners, the object space center point for the respective plot - 38 -68300-02 (1743-0271) based on a projection of the respective position in the respective image space of the respective input image into the object space (par. 0068). 

Regarding claim 13, Peshlov and Redden teach all the limitations in claim 12.  Peshlov further teaches the updating the object space center point for each plot that is 

Regarding claim 14, Peshlov and Redden teach all the limitations in claim 1.  Peshlov further teaches receiving, with the at least one processor, a position of each corner of the layout of the plurality of plots in the agricultural field (par. 0057). Redden further teaches transforming, with the at least one processor, the object space center points for the plurality of plots and the object space camera poses for the plurality of input images into a rotated reference frame that aligns with the layout of the plurality of plots in the agricultural field (par. 0052).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Peshlov’s teachings with Redden’s teachings in order to resolve any significant measurement and comparison error in the aggregate across a field (Redden, par. 0001).

Regarding claim 15, Peshlov and Redden teach all the limitations in claim 1.  Peshlov further teaches the generating the plurality of output images further comprising: generating, with the at least one processor, a plurality of orthorectified images by orthorectifying each respective input image of the plurality of output images based on the object space camera pose for the respective input image (par. 0135); and - 39 -68300-02 (1743-0271)generating, with the at least one processor, the plurality of output images by, for each plot in the plurality of plots, cropping each orthorectified image in the plurality of orthorectified images that 

Regarding claim 19, Peshlov teaches A processing system for processing images of an agricultural field, the agricultural field having a plurality of plots (Fig. 8, par. 0154; an example processing of aerial and UAV images to generate a field anomalies map using machine learning models.), the processing system comprising: at least one memory configured to store program instructions (par. 0074; digital image processing instructions 135 comprise a set of one or more pages of main memory, such as RAM.) and to store a plurality of input images that capture respective portions of the agricultural field in an overlapping manner, each input image in the plurality of images being captured by a camera positioned above the agricultural field and having metadata including a respective position of the camera at a time the respective input image was captured (par. 0152-0153; a UAV-based imaging platform, a high-resolution color camera which can be programmed to automatically survey a pre-defined area and collect high-resolution color and multispectral images, and the use of mobile discovery imaging platforms of these types enables the collection of data and images at every pass through the field. Subfield zones may be identified in completed images for high accuracy imaging and sensing.); and at least one processor configured to execute the program instructions stored on the memory to: calculate (i) object space positions in an object space of a plurality of key points in the plurality of images and (ii) an object space camera pose in the object space for each input image in the plurality of input images, the object space representing a real-world space of the agricultural field (par. 0110-0111; the agricultural intelligence 
Peshlov fails to teach the following recited limitations.  However, Redden teaches calculate an object space center point in the object space for each plot in the plurality of plots based on a layout of the plurality of plots in the agricultural field (par. 0052; this information and other field characteristic data 110 can be used to identify, refine (i.e., involves calculating), or discount the weight of candidate gaps in the aggregated field data based on the location of a candidate gap relative to an expected gap location, and can also determined heuristically using various statistical tools (i.e., calculation tools) and/or methods.); and generate a plurality of output images, each output image in the plurality of output images being orthorectified and cropped with respect to a respective plot in plurality of plots based on an input image in the plurality of input images that includes the respective plot (par. 0059; data aggregation module 234 can generate a heat map 500 to allow a user to manually identify gaps 304 by providing an input to the field data analysis system 230 based on applying field characteristic data 110 to identify gaps 304.).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Peshlov’s teachings with Redden’s teachings in order to resolve any significant measurement and comparison error in the aggregate across a field (Redden, par. 0001). 


Peshlov fails to teach the following recited limitations.  However, Redden teaches calculate an object space center point in the object space for each plot in the plurality of plots based on a layout of the plurality of plots in the agricultural field (par. 0052; this information and other field characteristic data 110 can be used to identify, refine (i.e., involves calculating), or discount the weight of candidate gaps in the aggregated field data based on the location of a candidate gap relative to an expected gap location, and can also determined heuristically using various statistical tools (i.e., calculation tools) and/or methods.); and generate a plurality of output images, each output image in the plurality of output images being orthorectified and cropped with respect to a respective plot in plurality of plots based on an input image in the plurality of input images that includes the respective plot (par. 0059; data aggregation module 234 can generate a heat map 500 to allow a user to manually identify gaps 304 by providing an input to the field data analysis system 230 based on applying field characteristic data 110 to identify gaps 304.).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Peshlov’s teachings with Redden’s teachings in order to resolve any significant measurement and comparison error in the aggregate across a field (Redden, par. 0001).

Allowable Subject Matter
Claims 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649